UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X              2/21/2020
                                                                       :
JUDITH P. BROACH as the Court-Appointed                                :
Independent Fiduciary of the EXHIBITION                                :
EMPLOYEES LOCAL 829 I.A.T.S.E. PENSION AND :
ANNUITY FUNDS, EXHIBITION EMPLOYEES                                    :   20-cv-00165 (LJL)
LOCAL 829 I.A.T.S.E. PENSION FUND and                                  :
EXHIBITION EMPLOYEES LOCAL 829 I.A.T.S.E.                              :        ORDER
ANNUITY FUND,                                                          :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :
                  -v-                                                  :
                                                                       :
METROPOLITAN EXPOSITION SERVICES, INC.,                                :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

       On February 21, 2020, the Court held an Initial Pretrial Conference, but Defendant did
not appear. Counsel for Plaintiffs conveyed to the Court that he has been in communication with
Defendant, which has asked for one week to engage in settlement discussions after which
Defendant will retain counsel for this action. It is hereby:

        ORDERED that a status conference is scheduled for March 20, 2020 at 9:30 a.m. in
Courtroom 15C of the U.S. District Court for the Southern District of New York, 500 Pearl
Street, New York, New York.

        IT IS FURTHER ORDERED that, by March 13, 2020 by 5:00 p.m., the parties shall
jointly submit to the Court a proposed Case Management Plan and Scheduling Order. A
template is available at https://www.nysd.uscourts.gov/hon-lewis-j-liman. This document should
be filed electronically on ECF, consistent with the Court’s Individual Practices in Civil Cases,
which are available on the same webpage. Parties should consult the Individual Practices for
guidance on the matters to be discussed at the conference and for the Court’s rules with respect
to communications with Chambers and other procedural matters.

        If Defendant has not appeared in the case by March 13, 2020 by 5:00 p.m., then Plaintiffs
are directed to file a motion for default judgment according to this Court’s Individual Practices in
Civil Cases.
      Counsel for Plaintiffs is ordered to notify Defendant of this Notice.



      SO ORDERED.

Dated: February 21, 2020                         __________________________________
       New York, New York                                   LEWIS J. LIMAN
                                                        United States District Judge




                                                   2
